Citation Nr: 0404139	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.  

2.  Entitlement to service connection for a left leg 
disorder.  

3.  Entitlement to service connection for residuals of a nose 
injury


REPRESENTATION

Appellant represented by:	Thomas M. Bradshaw, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In May 
2003 the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  


REMAND

It is contended that the veteran has left leg, left hip, and 
residuals of a nose injury which were incurred during service 
when a truck backed over him.  It is noted that efforts to 
obtain the veteran's service medical records (SMRs) have been 
unsuccessful.  

At his hearing, the veteran testified that he was treated at 
a VA facility shortly after service in Kansas City, Missouri 
in approximately 1951.  He recalled that he was seen for 
arthritis of the left leg at that time.  He also indicated 
that he had been awarded Social Security benefits.  Our 
review of the record reflects that these records are not 
included in the claims file.  

In May 2003, the veteran submitted private medical records 
dated in May 2003.  The private physician, M.H. Huo, M.D., 
opined that the veteran's left knee and left hip conditions 
were "at least" partially attributable to the inservice 
injury to the left leg.  

The VA's duty to assist includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  .  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request records of 
the veteran's treatment from the Kansas 
City VA facility in or about 1951.  After 
receipt of the necessary authorization, 
the VBA AMC should contact Dr. Michael H. 
Huo of 3901 Rainbow Blvd Kansas City, KS  
66160 and request complete records of the 
veteran's treatment.  Dr. Huo should be 
asked to provide the basis in sound 
medical principles and facts for his 
opinion that the veteran's left knee and 
hip conditions are "at least partially 
attributed to" the original severe crush 
injury.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for an appropriate VA.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiner is requested to comment on the 
nature and etiology of any current 
disorders of the left leg, to include the 
left knee, left hip and any disorder 
associated with residuals of a nose 
injury.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and provide an 
opinion as to whether any current 
disorder of the left leg or hip or the 
nose is at least as likely as not (50 
percent probability) attributable to the 
veteran's service.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



